Citation Nr: 0213661	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-24 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
degenerative arthritis of both knees, wrists and hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1977 to December 
1999.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which awarded service connection for 
degenerative arthritis of both knees, wrists and hands, and 
assigned a noncompensable rating effective December 19, 1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  X-ray evidence of involvement of degenerative arthritis 
of two major joints, both knees, without limitation of 
motion, has been demonstrated.

3.  X-ray evidence of involvement of degenerative arthritis 
of two major joints, both wrists, without limitation of 
motion, has been demonstrated.

4.  X-ray evidence of involvement of degenerative arthritis 
of two minor joint groups, the interphalangeal joints of both 
hands, without limitation of motion, has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial rating for 
degenerative arthritis of both knees, two major joints, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.45(f), 4.71a, 
Diagnostic Code 5003 (2001).

2.  The criteria for a 10 percent initial rating for 
degenerative arthritis of both wrists, two major joints, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.45(f), 4.71a, 
Diagnostic Code 5003 (2001).

3.  The criteria for a 10 percent initial rating for 
degenerative arthritis of the interphalangeal joints of both 
hands, two minor joint groups, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7, 4.45(f), 4.71a, Diagnostic Code 5003 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an increased rating and its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decision, statement of the 
case, supplemental statement of the case, and letters issued 
by the RO, the veteran was given notice of the reasons and 
bases for the VA denial, the information and evidence 
necessary to substantiate the veteran's claim, as well as the 
applicable law.  Specifically, in compliance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), a February 2001 letter 
from the RO apprised the veteran of the development the VA 
would attempt to perform, and the evidence the veteran needed 
to provide.  There is no indication that this correspondence 
was returned as undeliverable.  As such, the Board finds that 
this correspondence clearly satisfied VA's duty to notify.  

The Board also points out that the veteran's service medical 
records have been obtained.  The veteran was afforded VA 
examinations in March 2000 and April 2002.  There is no 
indication that outstanding records exist.

The veteran seeks an initial compensable rating for 
degenerative arthritis of both knees, wrists and hands.  
Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

In this case, separate ratings can be assigned for separate 
periods of time based on facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The basis of disability evaluations is the ability to 
function as a whole, and an evaluation is based upon lack of 
usefulness.  38 C.F.R. § 4.10.  The elements to be considered 
primarily include the reduction in the joint's normal 
excursion of movement on different planes in conjunction with 
factors such as less or more movement than normal, weakened 
movement, incoordination, and swelling or instability.  38 
C.F.R. §§ 4.40, 4.45.  Painful motion is also a factor of 
disability.  38 C.F.R. §§ 4.40, 4.59.  Functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, etc., 
are considered groups of minor joints, ratable on a parity 
with major joints.  38 C.F.R. § 4.45(f) (2001).

A review of the claims file shows the veteran having 
underwent a VA examination in March 2000.  The veteran 
complained of chronic neck pain and low back pain since 1992 
on and off.  He would feel numbness in his right upper 
extremity, and was diagnosed with carpal tunnel syndrome, 
although later diagnostic tests were negative for carpal 
tunnel syndrome.  The veteran stated that he had problems 
walking, sitting and climbing stairs for prolonged periods of 
time.  He also complained of knee and hand joint pain for the 
last five years, as well as in the feet and ankles.  He was 
forced to use a cane for a year, but was presently not using 
a cane.  A physical examination showed no pain, swelling, 
limitation of motion, or crepitus in the knee joints.  Hand 
and wrist examination was normal with full range of motion.  
Diagnostic test results of the feet showed a mild degree of 
hallux valgus deformity with tiny spurs.  X-rays of the knees 
showed minimal degenerative bony lipping along inferior 
aspect of left patella.  There was minimal degenerative 
changes with slight narrowing of the medial joint space of 
the right knee joint.  X-rays of the hands and wrists showed 
minimal degenerative change involving the PIP and DIP joints 
and of the wrist joint.  The impression was high-arched feet 
with minimal hallux valgus deformity and osteoarthritis; 
chronic neck pain; osteoarthritis of tarsometatarsal joints 
of both feet; mild degenerative arthritis and disc disease LS 
spine; status post septoplasty and tonsillectomy; status post 
right inguinal hernia surgery; status post vasectomy; and 
mild degenerative arthritis of both knees, wrists and hands.

The veteran underwent a VA examination in April 2002.  The 
veteran complained he could not stand or walk for a long 
period of time due to pain in his feet.  He reported his 
knees also became sore if he walked too long or stood for a 
long time, and occasionally the knees gave out.  There was 
fairly constant pain in his neck and some weakness in his 
right hand, with a tendency to drop things.  He gets pain in 
his palm when he drives trucks.  He has also been having 
problems with his knees for the past 15 to 20 years.  A 
physical examination indicated no history of a new flare-up 
episode, no objective evidence of pain, such as muscle 
spasms, swelling, discoloration or warmth around the joints.  
Both upper limbs were negative for any neurological 
deficiency and the grip strength was strong.  Both hands were 
normal looking and there was no muscle atrophy.  Sensation 
was normal.  Radial pulses were palpable.  There was no 
evidence of carpal tunnel syndrome.  Both wrists were normal 
looking, there was no swelling or tenderness.  Range of 
motion was full without any complaints.  Both knees showed 
about 15 degrees of varus but no effusion.  There was no 
tenderness or crepitation, and the ligaments were stable.  
McMurray and drawer's tests were negative.  Range of motion 
was 0-140 degrees.  

X-rays of both wrists, knees, ankles and feet were within 
normal limits and there was no evidence of any residual of 
traumatic pathology.  An EMG study of the upper limb showed 
that was normal motor and sensory conduction of the right and 
left median and ulnar nerves.  It was also reported that 
there was normal needle EMG of the right and left upper 
extremities and paraspinal muscles.  The veteran was 
diagnosed as having a history of multiple joint pains and 
injury to right ankle.  At that time there was no current 
objective evidence of any residual of traumatic pathology in 
the knees, wrists and hands.  There was also no objective 
evidence to substantiate the subjective complaints of pain.  
The examiner did not find and functional impairment during 
the examination, and there was no history of flare-ups.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the service-connected 
degenerative arthritis of both knees (two major joints), both 
wrists (two major joints), and the interphalangeal joints of 
both hands (two groups of minor joints), each warrant a 10 
percent initial rating, and there is no basis for higher 
initial ratings.  The clinical evidence of record, namely the 
March 2000 and April 2002 VA examinations, do not show 
objective evidence of painful or limited motion of any joint 
at issue.  While X-ray evidence of involvement of 
degenerative joint disease of the wrists, knees, and hands, 
was reported on VA examination in March 2000, VA examination 
in April 2002 specifically noted no residual traumatic 
pathology of the knees, wrists or hands.  However, such is 
not required for a 10 percent rating under Diagnostic Code 
5003 in the absence of limitation of motion of the affected 
joints, as the rating decision on appeal does not reflect 
that service connection has been established for traumatic 
arthritis under 38 C.F.R. Part 4, Diagnostic Code 5010.  
Therefore, since the requirements for a 10 percent evaluation 
have been met, the evidence supports a separate 10 percent 
evaluation for degenerative arthritis of both knees, a 
separate 10 percent evaluation for degenerative arthritis of 
both wrists, and a separate 10 percent evaluation for 
degenerative arthritis of the interphalangeal joints of both 
hands.

With any form of arthritis, painful motion is an important 
factor of the disability. 38 C.F.R. § 4.59.  In addition, in 
light of the veteran's complaints of pain experienced in his 
left knee, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
have also been considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  The VA examination report in April 2002 
indicated that there were no objective findings to 
substantiate the subjective complaints of pain, and no 
history of flare-ups.  The examiner also did not find any 
functional impairment that was present during the 
examination.

In reaching the foregoing determinations, the clinical 
manifestations of the service-connected degenerative 
arthritis of both knees, wrists and hands and their effects 
on the veteran's earning capacity and ordinary activity have 
been considered.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In 
regard to the veteran's claim for a higher initial rating for 
degenerative arthritis, the Board has considered the severity 
during the entire period from the initial assignment of a 
rating to the present time.  See Fenderson, supra.  Should 
the veteran's disability picture change in the future, he may 
be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of 
evaluations other than noted above.

Finally, the evidence does not reflect that the veteran's 
degenerative arthritis of both knees, wrists and hands have 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity.   
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The criteria for a 10 percent initial evaluation for 
degenerative arthritis of both knees having been met, the 
appeal is granted, subject to the applicable law governing 
the award of monetary benefits.

The criteria for a 10 percent initial evaluation for 
degenerative arthritis of both wrists having been met, the 
appeal is granted, subject to the applicable law governing 
the award of monetary benefits.

The criteria for a 10 percent initial evaluation for 
degenerative arthritis of both hands having been met, the 
appeal is granted, subject to the applicable law governing 
the award of monetary benefits.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

